United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1584
Issued: October 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2014 appellant filed a timely appeal from two February 18, 2014 merit
decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined an overpayment in the amount
of $4,732.35 for the period January 1, 2009 to December 31, 2011; (2) whether it properly
determined that he was at fault in the creation of the overpayment and not entitled to waiver of
recovery; and (3) whether appellant has met his burden of proof to establish more than 26
percent permanent impairment of his left lower extremity, for which he received a schedule
award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY -- ISSUES 1 AND 2
OWCP accepted that on August 24, 2000 appellant, then a 43-year-old part-time flexible
(PTF) letter carrier sustained injuries to his buttocks, back, and left leg when he slipped and fell
on a curb in the performance of duty.2 Appellant submitted medical evidence to support his
claim including a December 26, 2000 magnetic resonance imaging (MRI) scan of his lower back.
OWCP accepted his claim for low back pain, displacement of lumbar intervertebral disc,
mechanical complication of internal orthopedic device, implant and graft, and spinal stenosis of
the lumbar region. Appellant received disability compensation beginning December 2000 and
was on and off work for intermittent periods. On September 18, 2001 he returned to part-time
restricted duty and on October 22, 2001 to modified full duty.
On February 4, 2003 appellant stopped work and filed a claim for recurrence of disability
(Form CA-2a). OWCP accepted his recurrence claim and paid compensation beginning
March 1, 2003. In a letter dated June 27, 2003, it noted that appellant had been placed on the
periodic rolls. OWCP outlined his entitlement to compensation benefits and his responsibility to
return to work in connection with the accepted injury. The letter further stated that appellant
must advise OWCP if he returned to his former job or obtained other work, either with his
original employing establishment or with another employer. It provided:
“To minimize the possibility of an overpayment of compensation, NOTIFY THIS
OFFICE IMMEDIATELY WHEN YOU GO BACK TO WORK. Each payment
shows the period for which payment is made. If you have worked for any portion
of this period, return the payment to this office, even if you have already advised
OWCP that you are working.”
Appellant continued to receive medical treatment from Dr. Subbanna Jayaprakash,
Board-certified in physical medicine and rehabilitation, and Dr. Dennis J. Maiman, a Boardcertified neurological surgeon. In a May 20, 2004 report, Dr. Maiman informed Dr. Jayaprakash
that appellant had improved since his lumbar fusion surgery but had complaints of significant leg
pain and muscle spasm. He reported that appellant’s range of motion had improved and
provided x-ray reports from that date.
Appellant submitted various medical reports including a February 27, 2003 computerized
tomography (CT) examination of his lumbar spine, x-ray reports of his lumbar spine dated
February 5 and May 10, 2004, December 17, 2005, and May 18 and November 30, 2006, and
x-rays of his right foot dated November 30, 2006.

2

Appellant began work for the employing establishment on July 15, 2000. The record indicates that although he
was hired as a PTF he was mostly working a full-time schedule and he eventually became a full-time regular (FTR)
employee.

2

In a September 5, 2009 report of earnings from the Social Security Administration (SSA),
it noted that from October 2007 through December 2008 appellant earned $1,033.00 in 2007 and
$1,694.00 in 2008 through private-sector employment.3
According to an August 22, 2012 SSA report of earnings for 2009 to 2011, appellant
earned $3,704.04 in 2009, $2,423.40 in 2010, and $2,136.02 in 2011 through private-sector
employment.4
On July 11, 2012 OWCP suspended appellant’s compensation benefits based upon a
finding that he had failed to complete EN1032 forms dated April 2, 2010, April 6 and
May 8, 2011. It received EN1032 forms from appellant on July 17, 2012 wherein he reported
part-time employment as a basketball and golf coach from September 2009 to February 2011.
Benefits were reinstated on that date.
After a period of vocational rehabilitation, appellant opted to receive retirement benefits
from the Office of Personnel Management (OPM), effective January 13, 2013, in lieu of
compensation benefits from OWCP.
The employing establishment provided appellant’s pay rate information. In a follow-up
telephone conversation with Peggy Rappe, an employing establishment human resources
specialist, OWCP requested clarification regarding appellant’s work schedule. Ms. Rappe stated
that appellant began work on July 15, 2000. She reported that he worked just 17 hours during his
first week on duty due to training and worked 39.5 hours for the second week. Ms. Rappe
further noted that for the next two weeks appellant worked a 40-hour work schedule until his
injury on August 24, 2000. She stated that the employing establishment would have no problem
considering appellant’s schedule that of a full-time worker for pay rate calculation purposes.
On January 16, 2014 OWCP issued a preliminary overpayment determination in the
amount of $6,144.56 for the period January 1, 2007 to December 31, 2011 because appellant
received wage-loss compensation for disability even though he earned wages through private
employment. It determined that he received compensation in the gross amount of $153,346.38
from January 1, 2007 to December 31, 2011 when he should have only received $147,201.82 for
this same period. This resulted in a total amount of overpayment of $6,144.56. OWCP further
found that appellant was at fault in the creation of the overpayment because he knowingly
accepted payments that he knew, or reasonably should have known, were incorrect. In an
attached memorandum, it explained in detail how the overpayment was calculated and noted that
the overpayment amount required a calculation of appellant’s wage-earning capacity from 2007
to 2011. OWCP further advised appellant that he could submit evidence challenging the fact,
amount, or finding of fault and request waiver of the overpayment and requested that he
3

In 2007, appellant earned $440.00 from the school district of South Milwaukee; $175.00 from the Village of
Union Grove; and $418.00 from the City of Oak Creek. In 2008, appellant earned $120.00 from the school district
of South Milwaukee; $160.00 from the City of Oak Creek; $1,351.00 from self-employment; and $63.00 from
Badger Inventory Service.
4

In 2009 appellant earned $1,567.00 from self-employment; $683.00 from Booster, Inc.; and $1,454.04 from the
University of Wisconsin. In 2010 and 2011, he earned $2,423.40 and $2,136.02 respectively from the University of
Wisconsin.

3

complete the enclosed financial information questionnaire within 30 days. No information was
received from appellant.
By decision dated February 18, 2014, OWCP finalized the determination of overpayment
with modification. It modified the period of the overpayment to January 1, 2009 to
December 31, 2011 for a total overpayment of $4,732.35. OWCP requested that appellant
forward a check in the amount of $4,732.35 to OWCP within 30 days.
In an attached memorandum, OWCP noted that appellant was to be paid a schedule
award in the amount of 26 percent permanent impairment of his left lower extremity for the
period January 25, 2007 to July 2, 2008. It explained that a claimant could not receive
compensation for total disability and compensation for a schedule award for concurrent date
ranges for the same injury.5 Thus, the disability compensation issued for the period January 25,
2007 to July 2, 2008 had already been offset by compensation for the appellant’s schedule
award. Because the same date range was for a schedule award, it would not seek collection of an
overpayment of disability compensation for that period. OWCP further stated that because the
exact dates that appellant worked in 2008 were unknown it would calculate the amount of
appellant’s overpayment beginning on January 1, 2009. The period of the final overpayment
was, therefore, determined to be January 1, 2009 to December 31, 2011.
OWCP provided calculations of the overpayment amount for the modified period of
January 1, 2009 to December 31, 2011. It explained that, pursuant to FECA, appellant was not
entitled to compensation for total disability because he earned actual wages, but was only
entitled to compensation for partial disability based on his loss of wage-earning capacity.6
Thus, OWCP determined the amount that appellant should have received from January 1,
2009 to December 31, 2011 by applying the Shadrick formula to determine appellant’s wageearning capacity.7 The record contains a document titled “Note to File” submitted by the claims
examiner on February 18, 2014, the same date as the final overpayment decision, which attempts
to explain the calculations used for determining the modified period of overpayment.
OWCP determined that, per appellant’s periodic disability payment reports, appellant’s
weekly pay rate when his disability began on February 5, 2003 was $671.50. This figure came
from appellant’s pay rate at his date of recurrence. Appellant’s hourly pay rate for the period
that the overpayment began on January 1, 2009 was $20.94. This figure was confirmed by the
employing establishment via telephone on February 19, 2014. OWCP multiplied $20.94 by 40
hours to determine that appellant’s January 1, 2009 weekly pay rate was $837.60 for Line 2. It
reported that appellant earned $683.00 from Booster Inc. and $6,013.46 from the University of
5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.4a(3) (February 2013) (a schedule award is payable consecutively, not concurrently, with an award
for wage loss for the same injury).
6

See 5 U.S.C. § 8115(a). OWCP stated that calculation of appellant’s loss of wage-earning capacity relied on
appellant’s actual earnings, pay rate for appellant’s date-of-injury job, pay rate when appellant last stopped working
on February 4, 2003, appellant’s compensation rate of ¾, and consumer price index adjustment.
7

Albert C. Shadrick, 5 ECAB 376 (1953).

4

Wisconsin from 2009 to 2011 for a total amount of $6,696.46. These figures came from the
August 22, 2012 SSA report of earnings. For the 156.4 weeks that appellant worked, he earned
$42.81 weekly for Line 3. OWCP concluded that appellant’s four-week compensation amount
should have been $2,453.00. Taking into account consumer price index adjustments, the correct
entitlement for appellant’s loss of wage-earning capacity was $33,647.43 during the period
January 1, 2009 to March 1, 2010; $29,956.07 during the period March 1, 2010 to March 1,
2011; and $25,540.07 during the period March 1 to December 31, 2011. Accordingly, appellant
should have received $89,143.57 in compensation for the period January 1, 2009 to
December 31, 2011. As the record reveals that appellant received $93,875.92 in compensation
benefits for the same date range, this resulted in an overpayment of $4,732.35.
FACTUAL HISTORY -- ISSUE 3
On September 16, 2008 OWCP granted a schedule award for 17 percent of the left lower
extremity. The award ran from January 25, 2007 to January 2, 2008. The date of maximum
medical improvement was January 25, 2007.
On July 27, 2013 appellant filed a claim for an increased schedule award.
In an August 21, 2013 report, Dr. Jayaprakash provided an accurate history of appellant’s
August 24, 2000 employment injury and reviewed his history, including the various surgeries he
had undergone. Upon examination of appellant’s lumbar spine, he observed that appellant’s
sensations continued to be severely impaired on the left side at the L5 and the S1 level in
addition to the foot drop on the left side. Dr. Jayaprakash reported that appellant’s ankle
dorsiflexion was only 1- to 1+ and a moderate degree of muscle atrophy of the tibialis anterior
gastrocnemius and intrinsic muscles of the foot on the left side. The right side was otherwise
fairly intact. Dr. Jayaprakash stated that appellant’s hip flexion was 3+, abduction was 4-,
adduction was 4+, and quadriceps strength was 4+. He diagnosed chronic left L5 and S1
radiculopathy with foot drop and post L3-S1 spinal fusion.
Dr. Jayaprakash noted a date of maximum medical improvement of January 25, 2007.
He opined that, based on the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment, (A.M.A., Guides) Table 15-13 on page 384, appellant was
DRE lumbar #3 with a permanent impairment of the whole body between 13 to 20 percent due to
the fact that he had an overlap and this would constitute 16 percent impairment. Dr. Jayaprakash
explained that this impairment was based upon the fact that he had a foot drop on the left side
with his motor strength loss of almost 75 percent at the level of the L5 nerve root on the left side.
He also noted that appellant had 75 percent loss of functional strength at his S1 nerve root as
well. Dr. Jayaprakash reported that these, in combination, were 9 percent and 6 percent
respectively with 1 percent loss of sensation which would place him at 16 percent loss.
In an October 10, 2013 report, Dr. Jayaprakash, utilizing the sixth edition of the A.M.A.,
Guides, Chapter 17, Table 10, determined that appellant had class 3 impairment by virtue of
multiple levels, which resulted in a default rating of 19 percent. He noted that based upon
residual radiculopathy of L5 and S1 he adjusted the rating to grade D for +1 percent.
Dr. Jayaprakash concluded that appellant had 20 percent whole percent impairment and 15
percent regional impairment of the left leg.

5

OWCP also referred appellant’s claim for an increased schedule award and the most
recent medical records to the district medical adviser to determine whether the medical evidence
supported a greater impairment to appellant’s left lower extremity. In a January 12, 2014 report,
Dr. Christopher Gross, a Board-certified orthopedic surgeon and OWCP medical adviser, noted
that he had reviewed appellant’s history and provided results on examination. He observed left
foot drop with normal sensation and no evidence of any right lower extremity dysfunction.
Referencing The Guides Newsletter July/August 2009, Table 2, he rated appellant’s left L5 and
S1 as moderate/severe motor deficits. Based on Table 16-6, page 516, Dr. Gross reported
moderate functional problem with pain on normal activity. He noted that the grade modifier for
physical examination was not relevant because the neurologic findings were used to define
impairment ranges and that the clinical studies were not available for review. Dr. Gross stated
that appellant had a net adjustment formula of +1. Therefore, his right lower extremity
permanent impairment was 13 percent impairment for L5 and 13 percent impairment for S1 for a
total of 26 percent impairment.
Dr. Gross reported that this rating differed from
Dr. Jayaprakash’s rating because he did not use The Guides Newsletter. He noted a date of
maximum medical improvement of January 25, 2007.8
In a January 16, 2014 letter, appellant requested clarification of the statement that he was
seeking an “increased schedule award.” He explained that he never received any monetary
award for a schedule award from a September 16, 2008 decision for 17 percent permanent
impairment of the left lower extremity.
In a February 4, 2014 letter, OWCP noted that Dr. Gross had provided a permanent
impairment rating for appellant’s right lower extremity even though the memorandum referenced
the left lower extremity impairment. It requested clarification from Dr. Gross regarding whether
appellant’s impairment rating was for the left or right lower extremity.
In a February 9, 2014 updated report, Dr. Gross stated that appellant had 26 percent
impairment of the left lower extremity.
By decision dated February 18, 2014, OWCP granted appellant a schedule award for 26
percent permanent impairment of the left lower extremity. The award ran from January 25, 2007
to July 2, 2008 and noted a date of maximum medical improvement of January 25, 2007.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.9 Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay, or remuneration of any type from the United States, except in

8

The Board notes that a maximum medical improvement date of January 25, 2007 is also supported by
Dr. Jayaprakash in his August 21, 2013 medical report.
9

Supra note 1 at 8102.

6

limited circumstances.10 A claimant is not entitled to receive total disability compensation and
actual earnings for the same period. OWCP procedures provide that an overpayment in
compensation is created when a claimant returns to work but continues to receive wage-loss
compensation.11
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity.12 Generally, wages actually earned are the best measure of wage-earning capacity and,
in the absence of evidence showing that they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.13 OWCP applies the
Shadrick formula to calculate a given claimant’s loss of wage-earning capacity, a formula which
was derived from principles contained in the case of Albert C. Shadrick.14
In deciding matters pertaining to a given claimant’s entitlement to compensation benefits
OWCP is required by statute and regulation to make findings of fact.15 Its procedures further
specify that a final decision of OWCP “should be clear and detailed so that the reader
understands the reason for the disallowance of the benefit and the evidence necessary to
overcome the defect of the claim.”16 These requirements are supported by Board precedent.17
A claimant may not receive compensation for disability and a schedule award covering
the same period of time.18 Therefore, appellant cannot receive concurrent wage-loss
compensation and a schedule award for the same injury.19
ANALYSIS -- ISSUE 1
The Board finds that OWCP did not provide an adequate explanation of how it
determined an overpayment of compensation in the amount of $4,732.35 for the period
January 1, 2009 to December 31, 2011. In its January 16, 2014 preliminary determination
10

Id.

11

See M.M., Docket No. 15-0265 (issued May 27, 2015).

12

5 U.S.C. § 8115(a).

13

E.W., Docket No. 14-584 (issued July 29, 2014); Dennis E. Maddy, 47 ECAB 259, 262 (1995).

14

Supra note 7.

15

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5c(3)(e)
(February 2013).
17

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

18

Eugenia L. Smith, 41 ECAB 409 (1990).

19

See James A. Earle, 51 ECAB 567 (2000).

7

OWCP indicated that appellant received a $6,144.56 overpayment for the period January 1, 2007
to December 31, 2011 because he received wage-loss compensation for disability even though he
earned wages through private employment. In its February 18, 2014 decision, OWCP modified
the period of the overpayment to January 1, 2009 to December 31, 2011 and reduced the amount
of overpayment to $4,732.35 for the period January 25, 2007 to July 2, 2008 which had already
been offset due to appellant’s schedule award. Further, it calculated a loss of wage-earning
capacity based on appellant’s actual earnings.
OWCP attempted to explain its calculations in the memorandum for the file, attached to
the February 18, 2014 decision, and in a “Note to File” submitted by the claims examiner on
February 18, 2014. The “Note to File” states that, per the employing establishment, appellant
only worked 17 hours during the first week of his employment, but was essentially full time for
the next two weeks until he was injured. The claims examiner thus used a pay rate based on a
40-hour per week schedule. The claims examiner noted that the employing establishment human
resources specialist “could not obtain earnings for the one year prior for the most similar
employee so far back in time.” Therefore, a figure based on the most similar employee could not
be calculated. Moreover, it was determined, without sufficient explanation, that appellant’s
actual earnings from employers during the period 2009 to 2011 averaged $42.81 per week for the
three-year period in question. The Board notes that the amount of overpayment does not contain
sufficient explanation about the sources of these figures or how they may have been used to
calculate appellant’s pay rate.
As OWCP did not provide a clearly written statement explaining how the overpayment
was calculated such that appellant could satisfy himself that the calculation was correct, the
Board finds that this case is not in posture for decision as to fact and amount of overpayment.
Accordingly the Board will set aside the February 18, 2014 decision on that issue.20
LEGAL PRECEDENT -- ISSUE 3
The schedule award provision of FECA21 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standards for evaluating schedule
losses.22

20

See T.G., Docket No. 15-566 (issued June 9, 2015).

21

See generally supra note 1; 20 C.F.R. § 10.404 (1999).

22

Id.; see also Jacqueline S. Harris, 54 ECAB 139 (2002).

8

Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.23 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.24
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decade has offered an
alternative approach to rating spinal nerve impairments.25 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures, which memorializes proposed tables outlined in a
July/August 2009 The Guides Newsletter.26
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the employment
injury. The Board has defined maximum medical improvement as meaning that the physical
condition of the injured member of the body has stabilized and will not improve further. The
Board has also noted a reluctance to find a date of maximum medical improvement, which is
retroactive to the award, as retroactive awards often result in payment of less compensation
benefits. The Board, therefore, requires persuasive proof of maximum medical improvement in
the selection of a retroactive date of maximum medical improvement.27 The determination of
whether maximum medical improvement has been reached is based on the probative medical
evidence of record and is usually considered to be the date of the evaluation by the attending
physician which is accepted as definitive by OWCP.28
ANALYSIS -- ISSUE 3
OWCP accepted that appellant sustained lumbar stenosis, displacement of lumbar
intervertebral disc without myelopathy, and mechanical complications of internal orthopedic
device. On September 16, 2008 it granted a schedule award for 17 percent of the left lower
extremity and increased it to 26 percent by decision dated February 18, 2014.

23

Pamela J. Darling, 49 ECAB 286 (1998).

24

Thomas J. Engelhart, 50 ECAB 319 (1999).

25

Rozella L. Skinner, 37 ECAB 398 (1986).

26

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 1, n.5 (January 2010); The Guides Newsletter is included as Exhibit 4.
27

J.C., Docket No. 06-1018 (January 10, 2007); D.R., 57 ECAB 720 (2006); James E. Earle, 51 ECAB
567 (2000).
28

Mark A. Halloway, 55 ECAB 321, 325 (2004).

9

The Board finds that this case is not in posture for decision regarding appellant’s left
lower extremity impairment.
OWCP granted its schedule award for 26 percent permanent impairment of the left lower
extremity based on the February 9, 2014 report of Dr. Gross, an OWCP medical adviser. In the
report, Dr. Gross noted that he reviewed appellant’s history and provided findings on
examination. He referenced the sixth edition of the A.M.A., Guides and The Guides Newsletter
July/August 2009. Based on Table 2 of The Guides Newsletter, he rated appellant’s left L5 and
S1 as moderate/severe motor deficits. Dr. Gross noted that physical examination was not
relevant and that clinical studies were not available for review. He determined that appellant had
a net adjustment formula of +1. Dr. Gross concluded that appellant had 13 percent impairment
for L5 and 13 percent impairment for S1 for a total of 26 percent impairment of the left lower
extremity.
The Board finds, however, that Dr. Gross’s impairment rating was not based on a
complete record. He stated that clinical studies were not available for review, and accordingly,
was not able to determine any grade modifiers, if any, based on these diagnostic studies. The
record reflects a December 26, 2000 MRI scan report, a February 27, 2003 CT scan of the
lumbar spine, x-ray reports of the lumbar spine dated February 5 and May 10, 2004,
December 17, 2005, and May 18 and November 30, 2006, and an x-ray of the right foot on
November 30, 2006. The Board has held that medical reports must be based on a complete and
accurate factual and medical background. Medical opinions based on an incomplete or
inaccurate history are of limited probative value.29 Because Dr. Gross did not review relevant
diagnostic testing or clinical studies, the Board finds that his impairment rating is of diminished
probative value and is insufficient to establish the degree of appellant’s permanent impairment.30
It is well established that proceedings under FECA are not adversarial in nature, and
while the employee has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.31 Once OWCP undertook development of the
evidence by referring appellant to an OWCP medical adviser, it had an obligation to do a
complete job and obtain a proper evaluation that would resolve the issue in this case.32 The
Board will set aside OWCP’s February 18, 2014 decision and remand the case for Dr. Gross to
review appellant’s clinical studies in order to determine the extent of appellant’s left lower
extremity impairment. After such further development as deemed necessary, it shall issue a de
novo decision on appellant’s claim for a schedule award.
CONCLUSION
The Board finds that OWCP improperly determined that appellant received an
overpayment in compensation in the amount of $4,732.35 for the period January 1, 2009 to
29

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

30

See C.M., Docket No. 14-83 (issued June 17, 2014).

31

Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

32

Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56 ECAB 234 (2004).

10

December 31, 2011. The Board also finds that the case is not in posture for decision regarding
appellant’s entitlement to a schedule award for his left lower extremity.
ORDER
IT IS HEREBY ORDERED THAT the February 18, 2014 overpayment decision is
reversed. The February 18, 2014 schedule award decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision of the Board.33
Issued: October 5, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

33

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015.

11

